Exhibit 10.35

 

Share Transfer Agreement

 

Party A: Xianning Sanhe Power Equipment Manufacturing Co., Ltd.

Party B: Han Wenhe

Party C: Wang Guifen

 

Party A is engaged in new energy research and development and production and
sales of science and technology companies. Party B and Party C are technological
personnel engaged in new energy research and development and production and
sales. The three parties jointly funded “Tianjin Jiabaili Oil Products Co.,
Ltd.” (hereinafter called “Jiabaili Company”) engaged in petrochemical products
production and sales.

 

Party A developed three kind of gasoline, lubricant additive products (named
green energy 1st, 2nd, 3rd). Party A has a petrochemical plant in Jingshan
County, Hubei Province. In order to save the transportation cost to meet the
needs of the northern market, through Party A, B, C full consultation, reached
the following agreements:

 

1. Party A, B, C determined the cooperation. Party B and Party C are willing to
transfer the company’s equity to Party A and Party A is willing to buy Party B
and Party C’s equity.

 

Three parties agreed that the total share capital of Party B and Party C is 6.8
million yuan. Party A shall buy Party B 70% of the equity and Party C 20%. After
the adjustment of the three-party shareholding, Party A occupies 90% of the
Jiabaili company, and the Party C occupies 10%.

 

Party C occupies 10% of Jiabaili company’s Equity. Party C does not enjoy the
right, also do not assume obligations in other companies and other areas of
investment in the production of Green Energy and other related products by Party
A.

 

After the entry into force of this Agreement, all the assets of the Jiabaili
company, including intellectual property rights, and shall be entitled to and
bear the obligations of Party A and Party C according to the equity ratio.

 

Part B, Party C is committed to this agreement after the entry into force, Party
B’s existing intellectual property rights and formulations hand over to Party A
representative to jointly manage. The original of the license and official seal
shall also be administered by the representative of Party A.

 



 1 

 

 

2. Party A, B, C agreed to the transfer of the shares: Party A to buy B, C Party
total of 90% of the equity, the total price is 6.12 million yuan of which Party
B 4.76 million Yuan, C party 1.36 million yuan.

 

The total price of the equity of Party B and C is 6.12 million yuan, of which
60% is paid in cash (RMB 3.672 million), 40% (RMB 2.448 million) in the Nasdaq
stock ( ticker symbol: XTNY), calculated at a price of 3 USD per share.

 

Party A undertakes the stock price not less than 3 USD/share when cash the
share, Otherwise, Party A shall make up the difference.

 

Party A, Party B and Party C agree that the shares issued by Party A to Party B
and Party C shall be realized at least two years, i.e., up to 50% each year

 

Within 3 days after the entry into force of this Agreement, Party A pays a
deposit of RMB 1 million, of which Party B is 700,000 yuan and 300,000 yuan.

 

Party A, Party B and Party C agreed: After the entry into force of this
Agreement, Party B and C shall hand over the sealed copies of the existing
documents to Party A for the application of the relevant qualification and
formalities.

 

Upon Party B and Party C receive 1 million yuan deposit, transfer of stock
rights shall be started, that is, to process business registration and change
procedures, and commissioned the relevant audit, evaluation agencies to begin
mergers and acquisitions reorganization work.

 

3. Party A, Party B and Party C agreed that the creditor’s right and debt before
this agreement comes into force shall be borne by Party B, and the creditor’s
right and debt after this agreement comes into force shall be borne by Party A.

 

Party A and Party C agreed that Party C hold 10% of the equity. After Party C
has fulfilled its obligations under this agreement, shall not invest any more
but enjoy the corresponding rights when the enterprises expand production in the
future.

 

Party B and Party C undertake that prior to the effective date of this
agreement, Jiabaili have no debt, otherwise it shall bear by itself and bear the
liability for breach of contract.

 



 2 

 

 

4. Party A and Party C agree that after this agreement comes into force, Party C
shall be responsible for the following:

 

1) Party C is responsible for assisting the local government implementing
policies and to take charge of investment promotion and capital introduction to
Party A, to complete the procedures of purchasing 54 mu land of Jiabaili company
at a preferential price, also responsible for the production and transformation
of existing equipment.

 

2) Responsible for coordinating the road issues in the future development of the
enterprise.

 

3) Responsible for coordinating the relationship between the company and local
governments and villagers at all levels, and cooperating with Party A to
establish new sales channels

 

4) Unconditionally cooperate with Party A in appointing lawyer and auditor to do
due diligence and asset appraisal Follow on work.

 

5. Party A, Party B and Party C agreed that regardless of the amount of future
evaluation, the three parties shall implement the price agreed in this agreement

 

Upon the entry into force of this agreement, both parties shall establish the
board of directors in accordance with the company law and undertake that the
board of directors shall be the highest authority for cooperation between both
parties

 

After this agreement comes into force, Party A shall be the legal representative
of the cooperative venture company and Party B shall be the deputy general
manager of the company in charge of technical work

 

Party A, Party B and Party C agreed that the contents of this agreement shall be
kept confidential by all three parties and shall not be disclosed to the public
without the written permission of the other party. Otherwise, it shall be deemed
as a breach of contract.

 

6. This agreement shall be legally effective upon being signed by Party A, Party
B and Party C. Either party shall fully comply with and perform its obligations
hereunder, otherwise, it shall be deemed as a breach of contract. The breaching
party shall bear all the economic losses of the other Party and bear the
liquidated damages of RMB 2 million.

 



 3 

 

 

Both parties agree that in the course of the performance of this agreement, in
case of any policy adjustment or natural disasters or other force majeure events
that prevent both parties from fully performing this agreement, neither party
shall be liable for any breach of contract.

 

7. This agreement shall come into force upon being signed by Party A, Party B
and Party C.

 

The parties hereto shall separately sign a supplementary agreement on matters
not covered herein.

 

The agreement signed by Party A, Party B and Party C on June 13, 2018 shall be
terminated, and the rights and obligations of the three parties shall be subject
to the agreement.

 

This agreement is made in triplicate, with each party holding one copy.

  

Party A: Xianning Sanhe Power Equipment Manufacturing Co., Ltd.

 

[Corporate seal affixed]

 



/s/ Zhou Deng Hua    

 

Party B: /s/ Han Wenhe   Party C: /s/ Wang Guifen                 June 21, 2018

 

 4 



 

